DETAILED ACTION
This Office Action is in response to 02/14/2022 Response.
Claims 2-5, 8-13, 16-19 are pending and examined.  Claims 1, 6-7, 14-15, 20-21 have been cancelled.
Applicant’s arguments with respect to claim rejections under 35 USC § 112, first paragraph are found persuasive.  The rejections are withdrawn.

Allowable Subject Matter
Claims 2-5, 8-13, 16-19 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitations, in combination with the remaining claimed limitations:
With respect to independent claim 2: the logic layer comprising one or more bit line decoders each to control a group of the plurality of bit line portions to perform a memory operation, wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, and when the memory operation comprises a page erase operation, the group comprises one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines.
With respect to independent claim 10: the logic layer comprising one or more bit line decoders each to control a group of the plurality of bit line portions to a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, and when the memory operation comprises a page erase operation, the group comprises one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines.
With respect to independent claim 18: wherein the one or more bit line decoders are each to control a group of the plurality of bit line portions to perform a memory operation, wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, and when the memory operation comprises a page erase operation, the group comprises one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 8, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824